PER CURIAM.
We reverse and remand for reconsideration of the award of attorney’s fees. See Casings, Florida, Inc. v. Williams, 389 So.2d 705 (Fla. 1st DCA 1980). Otherwise, the order is affirmed. R. H. Coody & Associates, Inc. v. Shelton, 352 So.2d 852 (Fla.1977). See also Redmer Sons Co. v. Waugh, 377 So.2d 815 (Fla. 1st DCA 1979).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
ROBERT P. SMITH, Jr. and THOMPSON, JJ., and LILES, WOODIE A., Associate Judge (Retired), concur.